In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00349-CV

ESTATE OF JAMES ANDREW PUCKETT,               §   On Appeal from the County Court at Law
DECEASED
                                              §   of Cooke County (PR17461)

                                              §   August 1, 2019

                                              §   Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the trial court’s

judgment is affirmed.

      It is further ordered that appellant Reneé Puckett Frazier shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel